[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court reserved decision on this matter to allow it to review the written agreement entered into by the parties. Counsel for the plaintiff advised the court that the parties had negotiated the matter between themselves and that he acted as scrivener rather than as advocate.
Based on the parties' financial affidavits and on everything else disclosed to the court during the hearing, the court finds the agreement to be fair and equitable, taking into consideration all the statutory criteria.
A decree of dissolution is entered dissolving the parties' marriage; the agreement is adopted by the court and it is ordered incorporated into the judgment, pursuant to statute.
HARRIGAN, J.